     Case 2:20-cv-01523-KJM-DMC Document 11 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANK RUDOLPH ESTRADA,                            No. 2:20-CV-1523-KJM-DMC-P

12                        Plaintiff,

13            v.                                        ORDER

14    DAN FRUCHTENICHT, et al.,

15                        Defendants.

16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided by

19   Eastern District of California local rules.

20                  On September 16, 2020, the Magistrate Judge filed findings and recommendations,

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. No objections to the findings and recommendations have been

23   filed.

24                  The court presumes that any findings of fact are correct. See Orand v. United

25   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations

27   of law by the magistrate judge are reviewed de novo by both the district court and [the appellate]

28   /////
                                                        1
     Case 2:20-cv-01523-KJM-DMC Document 11 Filed 10/29/20 Page 2 of 2


 1   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

 2   supported by the record and by the proper analysis.

 3                  Accordingly, IT IS HEREBY ORDERED that:

 4                  1.     The findings and recommendations filed September 16, 2020, are adopted

 5   in full;

 6                  2.     This action is dismissed without leave to amend and with prejudice; and

 7                  3.     The Clerk of the Court is directed to enter judgment and close this file.

 8   DATED: October 28, 2020.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
